Case 0:21-cv-60153-RKA Document 10 Entered on FLSD Docket 02/12/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                                         CASE NO.: 0:21-cv-60153-RKA

  HOWARD COHAN,

         Plaintiff,

  vs.


  MONBOS RESTAURANT GROUP, LLC
  a Florida Limited Liability Company
  d/b/a CANYON SOUTH

        Defendant(s).
  ____________________________________/
                            NOTICE OF SETTLEMENT

         The Plaintiff, HOWARD COHAN and the Defendant, MONBOS RESTAURANT

  GROUP, LLC, a Florida Limited Liability Company, d/b/a CANYON SOUTH, (the Parties) by

  and through their undersigned counsel, hereby notifies the Court that the instant action has

  settled. Accordingly, the Parties expect to file a stipulation of dismissal within thirty (30) days

  and should not be required to file any further responses, motions, and/or pleadings.

         RESPECTFULLY SUBMITTED February 12, 2021.

  By: /s/ Gregory S. Sconzo
  Gregory S. Sconzo, Esq.
  Florida Bar No.: 0105553
  Sconzo Law Office, P.A.
  3825 PGA Boulevard, Suite 207
  Palm Beach Gardens, FL 33410
  Telephone: (561) 729-0940
  Facsimile: (561) 491-9459
  Email: greg@sconzolawoffice.com
  Attorney for Plaintiff




                                                  1
Case 0:21-cv-60153-RKA Document 10 Entered on FLSD Docket 02/12/2021 Page 2 of 2




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on February 12, 2021, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on counsel of record in this action via transmission of Notices of

  Electronic Filing generated by CM/ECF.

                                                    _ /s/ Gregory S. Sconzo
                                                    Gregory S. Sconzo, Esq.




                                               2
